FULMER, Judge.
Allan L. Hall sought mandamus relief to compel the release of documents by his former counsel, Edward Liebling, a former assistant public defender who is now engaged in private practice. In denying the mandamus petition, the trial court concluded that the petition was successive and “the matter has been adjudicated.” The record, however, does not contain documentation that substantiates this conclusion. We nevertheless affirm because Liebling is a private citizen and not a government official. The trial court’s mandamus authority will not lie to compel a private citizen to return documents to Hall. See Donahue v. Vaughn, 721 So.2d 356 (Fla. 5th DCA 1998) (holding that mandamus does not lie to require a private citizen to perform a ministerial duty required by law).
Affirmed.
ALTENBERND, C.J., and VILLANTI, J., Concur.